Citation Nr: 1234314	
Decision Date: 10/02/12    Archive Date: 10/11/12

DOCKET NO.  08-07 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an increased disability rating for residuals of a right clavicle fracture, currently evaluated 20 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from February 1998 to April 2000.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This case was previously before the Board in October 2011, when, in addition to remanding the Veteran's claim for an increased rating for residuals of a clavicle fracture, it remanded the Veteran's claims of entitlement to service connection for migraine headaches and gastroesophageal reflux disease (GERD).  While on remand, an August 2012 rating decision of the Appeals Management Center (AMC) granted service connection for cluster headaches and GERD.  A grant of service connection during the pendency of an appeal extinguishes the issue before the Board; therefore service connection for headaches and GERD is no longer in appellate status before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (holding that when an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).

The appeal is REMANDED to the RO via the AMC, in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, an additional remand of the Veteran's claim for an increased rating for residuals of a right clavicle fracture is warranted.  Although the Board regrets the additional delay, further development of the record is required before the Board may render a decision in the instant case.  When the Board's remand orders are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board's October 2011 Remand instructed the examiner to determine whether the Veteran's complaints of radicular right arm pain and numbness, to include a possible diagnosis with thoracic outlet syndrome, was caused or aggravated by the Veteran's service-connected residuals of a right clavicle fracture.  The Remand also instructed the examiner to describe all such neurological impairment, if any.

The Veteran received a VA examination in December 2011, at which time the examiner opined that the Veteran's complaints of radicular right arm pain and numbness, to include thoracic outlet syndrome, was likely caused or aggravated by the Veteran's service-connected condition.  While the examination clearly notes neurological impairment associated with the Veteran's service connected right clavicle fracture, neurological testing was not then conducted to determine the extent of such neurological impairment.  An additional remand is required in order to provide the Veteran with such testing and to determine the severity of the present neurological impairment.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be provided with a VA examination with an examiner of appropriate expertise to determine the nature and extent of all neurological impairment attributable to the Veteran's service-connected residuals of a right clavicle fracture.  A copy of the letter notifying the Veteran of the examination should be associated with the claims folder.  

The examiner should also specify the nerves affected by the clavicle fracture and provide an opinion as to the severity of any associated paralysis, neuritis, or neuralgia to include whether such disability results is paralysis or incomplete paralysis of the affected nerve(s). 

The examiner's report must explicitly state that the Veteran's claims file was reviewed prior to the examination of the Veteran.  All indicated studies should be performed.

2.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2011).

